United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.C., Appellant
and
U.S. POSTAL SERVICE, BARTLETT POST
OFFICE, Memphis, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1522
Issued: December 23, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 25, 2008 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ merit decision dated January 9, 2008 terminating compensation on the
grounds that she refused an offer of suitable work. The Board also has jurisdiction over a
March 14, 2008 decision denying her request for reconsideration. Under 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly terminated appellant’s compensation
benefits on the grounds that she refused an offer of suitable work, pursuant to 5 U.S.C.
§ 8106(c)(2); and (2) whether the Office properly refused to reopen appellant’s case for
reconsideration under 5 U.S.C. § 8128.
FACTUAL HISTORY
On March 29, 2003 appellant, then a 47-year-old letter carrier, sustained a lumbar strain
and emotional condition due to being attacked by a homeless man while delivering mail. The

Office accepted the claim for post-traumatic stress, a single major depressive disorder and panic
disorder with agoraphobia. Appellant stopped work on August 6, 2003 and has not returned. On
July 22, 2004 the Office placed her on the periodic rolls for temporary total disability.
By letter dated March 21, 2006, the Office referred appellant, together with a statement
of accepted facts, the case record and a list of questions, to Dr. Randall J. Moskovitz, a Boardcertified psychiatrist, for a second opinion examination. In a May 2, 2006 medical report,
Dr. Moskovitz diagnosed chronic post-traumatic stress disorder in partial remission and recurrent
moderate major depression. He concluded that appellant was capable of returning to work.
However, Dr. Moskovitz opined that a return to work at the employing establishment would be
difficult as a result of appellant’s anger and frustration and residual symptoms of depression and
post-traumatic stress disorder.
In a report dated July 25, 2006, Jean W. Guy, Ph.D., a clinical psychologist, disagreed
with Dr. Moskovitz’s conclusion that appellant was capable of working. She opined that
psychological testing revealed that appellant remained totally disabled.
The Office found a conflict in the medical opinion evidence between Dr. Moskovitz and
Dr. Guy as to whether appellant remained totally disabled due to her accepted emotional
condition. By letter dated August 9, 2006, it referred appellant, together with a statement of
accepted facts, the case record and a list of questions, to Dr. Joel A. Reisman, a Board-certified
psychiatrist, for an impartial medical examination. In a report dated October 23, 2008,
Dr. Reisman advised that appellant continued to have residuals of her accepted post-traumatic
stress disorder but that she was capable of work. He found that she was capable of working a
modified position at the employing establishment. Dr. Reisman noted appellant’s post-traumatic
stress disorder did not preclude her from returning to work at the employing establishment.
However, he stated that “[t]he only reason she would not return to the other positions is her
feelings regarding the perceived harassment she received from supervisors and fellow workers.”
Dr. Reisman noted that appellant’s perceptions of harassment were not accepted by the Office as
related to her accepted claim. He concluded that she was capable of work, noting her preference
that she work at a post office other than the one where she was stationed. The only restrictions
provided by Dr. Reisman were that appellant not work as a mail carrier and be assigned to a
different post office.
On July 27, 2007 the employing establishment offered appellant a full-time modified
position located at the cross town carrier station. The position required casing mail, distributing
mail to the carriers, answering the telephone, revising edit sheets on routes as required, writingup and distribution accountable mail, assisting customers with package pick-ups and complaints,
and other duties assisting carriers with the mail. Appellant declined the job offer on
August 2, 2007.
In a letter dated August 28, 2007, the Office advised appellant that a modified position
was available and that she had 30 days to either accept the position or provide an explanation for
refusing it. It found that the position was based on Dr. Reisman’s October 23, 2006 report. The
Office advised appellant that the position was found to be within the restrictions set by
Dr. Reisman and that her compensation could be terminated based on her refusal to accept a
suitable position pursuant to 5 U.S.C. § 8106(c)(2).

2

In a letter dated September 17, 2007, appellant again declined the position. She
contended that her treating physician found her disabled from returning to any position at the
employing establishment.
On October 1, 2007 the Office received a September 10, 2007 report of Dr. Juan
Jaramillo and Mark Hesselrode, APN, stating that appellant had not been released to return to
work at the employing establishment. They noted that appellant’s condition remained brittle and
a successful return to the workplace could not be reasonably anticipated.
On October 4, 2007 the Office advised appellant that her reasons for refusing the offered
position were not valid. Appellant was given 15 days to accept the position.
In an October 17, 2007 report, Dr. Jaramillo referenced the September 10, 2007 report
which found appellant disabled from returning to work at the employing establishment. He
advised that appellant was being treated for post-traumatic stress disorder and any return to work
at the employing establishment was “against medical advice.”
In a letter dated October 30, 2007, the Office again advised appellant that a modified
position was available and that she had 30 days to either accept the position or provide an
explanation for refusing it. It advised appellant that the position was found to be within the
restrictions noted by the impartial medical examiner, Dr. Reisman. The Office informed
appellant that her compensation could be terminated based on her refusal to accept a suitable
position pursuant to 5 U.S.C. § 8106(c)(2).
In a November 24, 2007 letter, appellant again declined the position based upon her
physician’s advice.
On December 11, 2007 the Office advised appellant that her reasons for refusing the
offered position were not valid. Appellant was given 15 days to accept the position.
In a letter dated December 16, 2007, appellant’s representative contended the position
was not suitable as her treating physician had not released her to return to work at the employing
establishment.
In a January 9, 2008 decision, the Office terminated appellant’s wage-loss compensation
effective that date on the grounds that she refused an offer of suitable work.
On February 29, 2008 appellant requested reconsideration.
She submitted the
September 10 and October 17, 2007 reports of Dr. Jaramillo and a letter from her representative
dated December 16, 2007.
By decision dated March 14, 2008, the Office denied appellant’s reconsideration request
on the grounds that it neither raised substantive legal questions, nor included new and relevant
evidence sufficient to require the Office to review its prior decision.

3

LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim, it has the burden of justifying termination or
Under section 8106(c)(2) of the Federal Employees’
modification of compensation.1
Compensation Act, the Office may terminate the compensation of a partially disabled employee
who refuses or neglects to work after suitable work is offered to, procured by or secured for the
employee.2 To justify termination, the Office must show that the work offered was suitable and
must inform appellant of the consequences of refusal to accept such employment.3 Section
8106(c) will be narrowly construed as it serves as a penalty provision, which may bar an
employee’s entitlement to compensation based on a refusal to accept a suitable offer of
employment.4
Office regulations provide that, in determining what constitutes suitable work for a
particular disabled employee, the Office should consider the employee’s current physical
limitations, whether the work is available within the employee’s demonstrated commuting area,
the employee’s qualifications to perform such work and other relevant factors.5 It is well
established that the Office must consider preexisting and subsequently acquired conditions in the
evaluation of suitability of an offered position.6 The issue of whether an employee has the
physical ability to perform a modified position offered by the employing establishment is
primarily a medical question that must be resolved by the medical evidence.7
In assessing medical evidence, the number of physicians supporting one position or
another is not controlling, the weight of such evidence is determined by its reliability, its
probative value and its convincing quality. The factors that comprise the evaluation of medical
evidence include the opportunity for and the thoroughness of physical examination, the accuracy
and completeness of the physician’s knowledge of the facts and medical history, the care of
analysis manifested and the medical rationale expressed in support of the physician’s opinion.8
Office procedures state that acceptable reasons for refusing an offered position include
withdrawal of the offer, medical evidence of inability to do the work or travel to the job or the
claimant found other work which fairly and reasonably represents his or her earning capacity (in
which case compensation would be adjusted or terminated based on actual earnings).9
1

A.W., 59 ECAB ___ (Docket No. 08-306, issued July 1, 2008).

2

5 U.S.C. § 8106(c)(2); see also Mary E. Woodard, 57 ECAB 211 (2005); Geraldine Foster, 54 ECAB
435 (2003).
3

T.S., 59 ECAB ___ (Docket No. 07-1686, issued April 24, 2008); Ronald M. Jones, 52 ECAB 190 (2000).

4

Richard P. Cortes, 56 ECAB 200 (2004); Joan F. Burke, 54 ECAB 406 (2003).

5

20 C.F.R. § 10.500(b).

6

Richard P. Cortes, supra note 4.

7

Id.; Bryant F. Blackmon, 56 ECAB 752 (2005).

8

See Connie Johns, 44 ECAB 560 (1993).

9

Les Rich, 54 ECAB 290 (2003).

4

Furthermore, if medical reports document a condition which has arisen since the compensable
injury and the condition disables the employee, the job will be considered unsuitable.10
Section 10.516 of the Code of Federal Regulations states that the Office will advise the
employee that the work offered is suitable and provide 30 days for the employee to accept the
job or present any reasons to counter the Office’s finding of suitability.11 Thus, before
terminating compensation, the Office must review the employee’s proffered reasons for refusing
or neglecting to work.12 If the employee presents such reasons and the Office finds them
unreasonable, the Office will offer the employee an additional 15 days to accept the job without
penalty.13
ANALYSIS -- ISSUE 1
Appellant’s claim was accepted by the Office for an emotional condition arising from the
March 29, 2003 injury.
The Office properly found that a conflict in medical opinion arose between
Dr. Moskovitz, an Office referral physician, and Dr. Guy, an attending clinical psychologist, as
to whether appellant remained totally disabled due to her accepted emotional condition.
Dr. Moskovitz opined that appellant was capable of working with restrictions. Dr. Guy opined
that appellant was totally disabled due to her psychiatric condition.
The Office referred appellant to Dr. Reisman, selected as the impartial medical specialist.
In an October 23, 2006 report, Dr. Reisman advised that appellant had residuals of the accepted
March 29, 2003 injury. He reviewed her medical records and found her depressive disorder was
in partial remission. Dr. Reisman found that her residuals were impairing but not totally
disabling. He opined that appellant could not resume her regular duties as a letter carrier or
return to her date-of-injury workplace; however, she was not totally disabled. Dr. Reisman
advised that she was capable of working full time provided she was assigned to another post
office and not required to be a mail carrier at the same or other routes. However, appellant could
work at other positions. Dr. Reisman noted her perceptions of harassment which were not
substantiated by the record or accepted by the Office. As appellant’s feelings of harassment
were unsubstantiated and not accepted by the Office, he concluded that she was capable of
working at the employing establishment. Dr. Reisman noted that appellant related that she felt
less stress by going to a post office other than the one at which she had been stationed. The only
restrictions he recommended were that she not work as a mail carrier and be assigned to a
different post office.

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.4(b)(4) (July 1997).
11

20 C.F.R. § 10.516; see T.S., supra note 3.

12

See Sandra K. Cummings, 54 ECAB 493 (2003); see also Maggie L. Moore, 42 ECAB 484 (1991), reaff’d on
recon., 43 ECAB 818 (1992) and 20 C.F.R. § 10.516 which codifies the procedures set forth in Moore.
13

Melvin James, 55 ECAB 406 (2004).

5

The Board finds that Dr. Reisman’s impartial opinion is based on a proper factual and
medical background and is entitled to special weight. He found that, although appellant had
residuals of her accepted post-traumatic stress disorder, she was capable of returning to work.
Dr. Reisman’s report constitutes the special weight of the medical opinion evidence afforded an
impartial medical specialist.
Based on the work restrictions provided by Dr. Reisman, the employing establishment
offered appellant modified duty at a location other than her original work station. The position
did not require carrying mail on a route. It required casing mail, distributing mail to the carriers,
answering the telephone, revising edit sheets on routes as required, writing-up and distribution
accountable mail, assisting customers with package pick-ups and complaints, and other duties
assisting carriers with the mail. The job description stated that appellant would work within the
restrictions set by Dr. Reisman. The Board finds that the Office met its burden of proof to
establish that the position offered appellant on July 27, 2007 was suitable work within her
physical restrictions.14
In an August 28, 2007 letter, the Office notified appellant that the modified rural carrier
position was suitable to her physical limitations and of the consequences for not accepting a
suitable job offer pursuant to section 8106(c). In response, appellant submitted a September 10,
2007 report from Dr. Jaramillo who noted that she remained totally disabled and unable to return
to the workplace. Dr. Jaramillo did not provide any history of injury or rationale explaining why
appellant remained totally disabled and unable to perform the duties of the offered position. The
Board has held that medical opinions unsupported by rationale are of diminished probative
value.15 As Dr. Jaramillo provide no medical rationale in support of his opinion, his report is of
diminished probative value and insufficient to create a conflict in the medical evidence or
otherwise disturb the special weight of the medical evidence accorded the opinion of
Dr. Reisman.
The Board further finds that the Office complied with its procedural requirements in
advising appellant that the position was suitable, providing her with the opportunity to accept the
position or provide reasons for refusing the job offer, and in notifying her of the penalty
provision of section 8106(c).16 In letters dated August 28 and October 30, 2007, the Office
notified appellant that the modified rural carrier position was suitable to her physical limitations
and of the consequences for not accepting a suitable job offer pursuant to section 8106(c). It
confirmed that the position remained available. After appellant refused the offered position the
second time on November 24, 2007, the Office advised her in a December 11, 2007 letter that
her reasons for refusing the job offer was not valid. It provided her with 15 days to accept the
offered position without penalty. Appellant’s representative reiterated her contention that she
was medically precluded from accepting the position. The Office terminated her compensation
benefits by decision issued on January 9, 2008.

14

Bryant F. Blackmon, supra note 7.

15

S.S., 59 ECAB ___ (Docket No. 07-579, issued January 14, 2008).

16

See Bruce Sanborn, 49 ECAB 176 (1997).

6

The Board finds that the Office met its burden of proof in terminating appellant’s
compensation benefits on January 9, 2008 as she had refused an offer of suitable work.
LEGAL PRECEDENT -- ISSUE 2
The Act17 provides that the Office may review an award for or against payment of
compensation at any time on its own motion or upon application.18 The employee shall exercise
this right through a request to the district Office. The request, along with the supporting
statements and evidence, is called the application for reconsideration.19 The application for
reconsideration, including all supporting documents, must be in writing and must set forth
arguments and contain evidence that either: (1) shows that the Office erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by the Office; or (3) constitutes relevant and pertinent new evidence not previously
considered by the Office.20
A timely request for reconsideration may be granted if the Office determines that the
employee has presented evidence or argument that meets at least one of these standards. If
reconsideration is granted, the case is reopened and the case is reviewed on its merits. Where the
request is timely but fails to meet at least one of these standards, the Office will deny the
application for reconsideration without reopening the case for a review on the merits.21
ANALYSIS -- ISSUE 2
In a February 29, 2008 letter, appellant requested reconsideration of her claim. She
reiterated her contention that she remained disabled from performing the offered position.
Appellant resubmitted reports dated September 10 and October 17, 2007 from Dr. Jaramillo.
The submission of the reports of Dr. Jaramillo did not require reopening of appellant’s claim for
further merit review as she previously submitted these reports in support of her contention. The
Office has already considered this evidence and it does not constitute a basis for reopening the
case on the merits.22
Appellant has not submitted any relevant and pertinent new evidence, advanced a legal
argument not previously considered by the Office, nor argued that the Office erroneously

17

5 U.S.C. § 8101 et seq.

18

5 U.S.C. § 8128(a). See Tina M. Parrelli-Ball, 57 ECAB 598 (2006).

19

20 C.F.R. § 10.605.

20

20 C.F.R. § 10.606. See Susan A. Filkins, 57 ECAB 630 (2006).

21

20 C.F.R. §10.608(b). See Candace A. Karkoff, 56 ECAB 622 (2005).

22

L.H., 59 ECAB ___ (Docket No. 07-1191, issued December 10, 2007) (the submission of evidence which
repeats or duplicates evidence already in the case record does not constitute a basis for reopening a case).

7

interpreted a specific point of law. Thus, she has not met the criteria to have the Office reopen
her case for review on the merits.23
CONCLUSION
The Board finds that the Office properly terminated appellant’s compensation benefits
effective January 9, 2008 on the grounds that she refused an offer of suitable work, pursuant to
5 U.S.C. § 8106(c)(2). The Board further finds that the Office properly denied appellant’s
request for reconsideration of the merits of her case.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated March 14 and January 9, 2008 are affirmed.
Issued: December 23, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

23

M.E., 58 ECAB ___ (Docket No. 07-1189, issued September 20, 2007) (when an application for
reconsideration does not meet at least one of the three requirements enumerated under section 10.606(b)(2), the
Office will deny the application for reconsideration without reopening the case for a review on the merits).

8

